IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,              : No. 196 EM 2016
                                           :
                   Respondent              :
                                           :
                                           :
             v.                            :
                                           :
                                           :
DEVIN ROUSE,                               :
                                           :
                   Petitioner              :


                                      ORDER



PER CURIAM

      AND NOW, this 10th day of February, 2017, the Application for Leave to File

Reconsideration Nunc Pro Tunc is GRANTED.        Petitioner has 14 days in which to

submit a reconsideration application. See Pa.R.A.P. 1123.